Appellant was convicted of burglary and given two years in the penitentiary, and prosecutes this appeal. Appellant moved to quash the indictment, on the ground that, after the charge of breaking, in the language introducing the charge as to the intent to commit theft, the phrase "then and there" was not used. In the indictment the charge of breaking is coupled with the charge as to the intent by the conjunction "and." Ordinarily, where the evidence consists of a series of connected acts, it is necessary, instead of repeating the time and place originally alleged, to use the phrase "then and there." See, Bishop's Crim. Proc., § 412. In this case, the act was the breaking, and we think that the use of the conjunction "and," coupling the intent with the breaking, was sufficient. It makes the indictment plain and intelligible, and sufficiently extends the original allegation of time and place to the succeeding averments in the indictment. See, Harris v. State, 2 Tex.Crim. App., 102. Appellant also contends that the court committed an error in failing to charge the jury that Jerry Willis was an accomplice. The evidence in this connection shows that, on the evening preceding the burglary, the following night, the defendant requested Jerry Willis to introduce him to the bartender or proprietor of Hewett's saloon; that Willis complied with this request, and, introduced him to the bartender, and subsequently the bartender introduced the appellant to the proprietor; that Willis stated to the bartender, when he introduced appellant to him, that defendant had some cigars that he (defendant) desired to sell; that, after Willis had introduced *Page 444 
defendant to the bartender, the said Willis left, and did not hear any conversation between the defendant and the bartender or the proprietor. Willis himself testified that he met the defendant the evening before the burglary, is he was going to Hewitt's saloon, and appellant asked Willis if he would introduce him to the bartender or the proprietor, is he had some cigars he had gotten for work that he wanted to sell. He complied with the request and introduced him to the bartender. He did not talk with them or hear their conversation. Witness was not acquainted with the defendant. Under these facts, we do not believe that the charge on accomplice's testimony was required. It is not shown that the witness, Willis, had any connection whatever with the burglary or the cigars, and all that he did was simply to introduce appellant, at his (appellant's) request, to the bartender Hewitt's saloon, and stated at the same time that appellant had cigars to sell. This information he seems to have acquired from the appellant, who told him he had said cigars for sale, and how he obtained them. At this time defendant had not stolen the cigars. There is no merit in this contention of the appellant. Appellant also insists that the evidence is not sufficient to support the conviction. To this we cannot agree. The testimony is overwhelming that the defendant was guilty as charged. The judgment is affirmed.
Affirmed.